FOURTH DIVISION
                                 DOYLE, P. J.,
                            COOMER and MARKLE, JJ.

                     NOTICE: Motions for reconsideration must be
                     physically received in our clerk’s office within ten
                     days of the date of decision to be deemed timely filed.
                                 http://www.gaappeals.us/rules


                                                                       March 6, 2020




In the Court of Appeals of Georgia
 A19A1951. LEVINE v. REGIONS BANK.                                             DO-068

      DOYLE, Presiding Judge.

      Craig Levine appeals from the trial court’s dismissal of his appeal of the trial

court’s final order in favor of Regions Bank. For the reasons that follow, we vacate

the trial court’s order dismissing the appeal and remand for further proceedings

consistent with this opinion.

      Regions Bank initially filed the underlying action against Levine. Following

a bench trial on Regions Bank’s complaint,1 which trial was not taken down, the trial

court entered a final judgment in favor of Regions Bank against Levine for

$220,070.54. Levine filed a notice of appeal from that order, stating that he would file

a transcript of the trial proceedings for inclusion with the appellate record “pursuant

      1
          The complaint does not appear in the appellate record.
to the procedures outlined in OCGA § 5-6-41 (g) and/or (i),” which refers to the

creation of substitute transcripts. The same day on which Levine filed his notice of

appeal of the final order, he also filed a “Request for Stipulation as to the Court’s

Rulings on Evidence and Objections, Findings of Fact and Conclusions of Law.”

Regions Bank responded to this request, but the trial court did not rule on the matter.

The clerk of the court did not transmit the record to this Court apparently because a

substitute transcript was not prepared or decided upon. Six months later, Regions

Bank filed a motion to dismiss the appeal, which the trial court granted.

      1. Levine argues, and Regions Bank concedes, that the trial court failed to

make the requisite findings of facts in its order granting Regions Bank’s motion to

dismiss the appeal.

             In order for a trial court to dismiss an appeal for unreasonable
      delay in the filing of the transcript or in the transmission of the record,
      OCGA § 5-6-48 (c) requires the trial court to determine the length of the
      delay, the reasons for the delay, whether the appealing party caused the
      delay, and whether the delay was inexcusable, and then to exercise
      discretion in deciding whether to dismiss the appeal. Although we
      review the trial court’s decision for an abuse of discretion, the trial court
      must make findings on these issues before we may determine whether
      its discretion was abused. Failure to make these findings mandates that



                                           2
      we vacate the order dismissing the appeal and remand the case with the
      direction that findings of fact be entered on these issues.2


      2. Levine also argues that the trial court erred by failing to approve his request

for a substitute transcript pursuant to OCGA § 5-6-41. Levine filed a request for

stipulation the same day that he filed his notice of appeal of the final order, and

although Regions Bank filed a response to that request, the trial court failed to enter

any order related to Levine’s request prior to dismissing the appeal. On remand the

trial court is directed to address Levine’s request prior to addressing the motion to

dismiss the appeal.3

      2
      (Punctuation omitted.) Temple v. Hillegass, 340 Ga. App. 189, 189-190 (796
SE2d 899) (2017), quoting Postell v. Alfa Ins. Corp., 327 Ga. App. 194, 195 (757
SE2d 661) (2014). Compare Callaway v. Garner, 340 Ga. App. 176, 180-181 (1) (796
SE2d 906) (2017) (holding that trial court made sufficient findings of fact to
demonstrate that it considered the relevant statutory factors).
      3
        See OCGA § 5-6-41 (g) (“In case of the inability of the parties to agree as to
the correctness of [a transcript of evidence and proceedings . . . prepared from
recollection], the decision of the trial judge thereon shall be final and not subject to
review; and, if the trial judge is unable to recall what transpired, the judge shall enter
an order stating that fact.”), OCGA § 5-6-41 (i) (“the stipulation shall be approved by
the trial judge or the presiding judge of the court where the case is pending”).
Compare with Tanks v. Greens Owners Assn., 281 Ga. App. 277, 278 (635 SE2d 872)
(2006) (explaining that the trial court’s determination of a motion to recreate a record
under OCGA § 5-6-41 is final and not subject to review on appeal); Creagh v. Fed.
Nat. Mtg. Assn., 277 Ga. App. 614, 615 (627 SE2d 813) (2006) (“We cannot consider
[the appellant’s] claim because there is no transcript of the proceedings below and no

                                            3
      3. Finally, Levine contends that the trial court erred by failing to make findings

of fact and conclusions of law related to its final order in the underlying action. This

issue, however, is not ripe for review at this time.

      Judgment vacated and case remanded with direction. Coomer and Markle, JJ.,

concur.




attempt to recreate the record as provided for in OCGA § 5-6-41 (g) and (i).”)
(punctuation omitted).

                                           4